LaMonica Herbst & Maniscalco, LLP
3305 Jerusalem Avenue
Wantagh, New York 11793
516.826.6500
Adam P. Wofse, Esq.
Gary F. Herbst, Esq.



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------X

In re:
                                                                 Chapter 11
DURR MECHANICAL CONSTRUCTION, INC.
                                                                 Case No. 18-13968-SMB
                             Debtor.
-------------------------------------------------------------X



                                CHAPTER 11 DEBTOR’S
                               DISCLOSURE STATEMENT




                          LAMONICA HERBST & MANISCALCO, LLP
                              Attorneys for the Chapter 11 Debtor

                                         By: Adam P. Wofse, Esq.
                                             Gary F. Herbst, Esq.

                                    3305 Jerusalem Avenue, Suite 201
                                       Wantagh, New York 11793
                                             (516) 826-6500
  THIS IS NOT A SOLICITATION OF ACCEPTANCE OR REJECTION OF THE PLAN.
  ACCEPTANCE OR REJECTION MAY NOT BE SOLICITED UNTIL A DISCLOSURE
    STATEMENT HAS BEEN APPROVED BY THE BANKRUPTCY COURT. THIS
 DISCLOSURE STATEMENT IS BEING SUBMITTED FOR APPROVAL BUT HAS NOT
             YET BEEN APPROVED BY THE BANKRUPTCY COURT.

THIS DISCLOSURE STATEMENT IS THE ONLY DOCUMENT AUTHORIZED BY THE
BANKRUPTCY COURT TO BE USED IN CONNECTION WITH THE SOLICITATION OF
VOTES TO ACCEPT OR REJECT THE DEBTOR’S PLAN OF REORGANIZATION (THE
     “PLAN”) PROPOSED BY THE DEBTOR. NO OTHER REPRESENTATIONS
 CONCERNING THE DEBTOR, THE VALUE OF ITS ASSETS OR BENEFITS OFFERED
               UNDER THE PLAN HAVE BEEN AUTHORIZED.

     THE APPROVAL OF THE DISCLOSURE STATEMENT MEANS THAT THE
    BANKRUPTCY COURT HAS FOUND THAT THE DISCLOSURE STATEMENT
CONTAINS ADEQUATE INFORMATION TO PERMIT CREDITORS OF THE DEBTOR TO
  MAKE A REASONABLY INFORMED DECISION IN EXERCISING THEIR RIGHT TO
 VOTE UPON THE PLAN. [BANKRUPTCY COURT APPROVAL OF THIS DISCLOSURE
 STATEMENT DOES NOT CONSTITUTE A RECOMMENDATION ON THE MERITS OF
  THE PLAN.] A COPY OF THE PLAN IS ANNEXED HERETO AS EXHIBIT “1” AND
                          DESCRIBED HEREIN.

     ANY REPRESENTATIONS OR INDUCEMENTS MADE TO OBTAIN YOUR
    ACCEPTANCE WHICH ARE OTHER THAN, OR INCONSISTENT WITH, THE
 INFORMATION CONTAINED HEREIN SHOULD NOT BE RELIED UPON BY YOU IN
      ARRIVING AT YOUR DECISION WHETHER TO APPROVE THE PLAN.

THIS DISCLOSURE STATEMENT HAS NOT BEEN APPROVED OR DISAPPROVED BY
  THE SECURITIES AND EXCHANGE COMMISSION; NOR HAS THE COMMISSION
PASSED UPON THE ACCURACY OR ADEQUACY OF THE STATEMENTS CONTAINED
    HEREIN. THERE HAS BEEN NO INDEPENDENT AUDIT OF THE FINANCIAL
   INFORMATION CONTAINED IN THE DISCLOSURE STATEMENT EXCEPT AS
   EXPRESSLY INDICATED HEREIN. THIS DOCUMENT WAS COMPILED FROM
    INFORMATION OBTAINED BY THE DEBTOR AND FROM OTHER SOURCES
  BELIEVED TO BE ACCURATE TO THE BEST OF THE DEBTOR’S KNOWLEDGE,
                       INFORMATION AND BELIEF.

THIS DISCLOSURE STATEMENT CONTAINS ONLY A SUMMARY OF THE PLAN. ALL
 CREDITORS AND OTHER INTERESTED PARTIES ARE ENCOURAGED TO REVIEW
      THE FULL TEXT OF THE PLAN AND TO READ CAREFULLY THE ENTIRE
  DISCLOSURE STATEMENT, INCLUDING ALL EXHIBITS, BEFORE DECIDING TO
               VOTE EITHER TO ACCEPT OR REJECT THE PLAN.
                                                   TABLE OF CONTENTS

                                                                                                                                       Page


I INTRODUCTION ....................................................................................................................... 1
   A. Background ......................................................................................................................... 1
   B. The Plan Confirmation Process .......................................................................................... 2

II SUMMARY OF PLAN .............................................................................................................. 3
   A. Summary of Categories of Claims ...................................................................................... 3
   B. Summary of Plan Distributions ........................................................................................... 7
   C. Source of Information ......................................................................................................... 9

III HISTORY OF THE CHAPTER 11 CASE ............................................................................. 10
   A. History of Case ................................................................................................................. 10
   B. Retention of Professionals ................................................................................................ 21
   C. Claims Bar Date ................................................................................................................ 22

IV THE PLAN OF LIQUIDATION ............................................................................................ 23
  A. Explanation of Chapter 11 ................................................................................................ 23
  B. Claims ............................................................................................................................... 23
  C. Classes Of Claims or Interests .......................................................................................... 24
     Unclassified Claims .......................................................................................................... 24
       1.     Administrative Expenses ..................................................................................... 24
       2.     Fees and Expenses of United States Trustee ....................................................... 25
       3.     Priority Tax Claims ............................................................................................. 25
     Classified Claims .............................................................................................................. 25
  D. Treatment of Allowed Claims ........................................................................................... 26

V IMPLEMENTATION OF THE PLAN.................................................................................... 30

VI FEASIBILITY ........................................................................................................................ 31

VII CONDITIONS PRECEDENT TO CONFIRMATION OF THE PLAN AND THE
     EFFECTIVE DATE ............................................................................................................. 32

VIII VOTING .............................................................................................................................. 32

IX REQUIREMENT FOR CONFIRMATION OF THE PLAN ................................................. 33
  A. Confirmation Hearing ....................................................................................................... 33
  B. Objections to Confirmation............................................................................................... 33
  C. Acceptance of the Plan...................................................................................................... 33
  D. Confirmation of Plan......................................................................................................... 34
  E. Cramdown ......................................................................................................................... 34




                                                                      i
X EFFECT OF CONFIRMATION; DISCHARGE OF DEBTS; INJUNCTION; RELEASE ... 35
  A. Effect of Confirmation ...................................................................................................... 35
  B. Discharge of Debts ............................................................................................................ 35
  C. Injunction .......................................................................................................................... 35
  D. Release .............................................................................................................................. 36

XI ALTERNATIVES TO THE PLAN AND OTHER CONSIDERATIONS ............................ 38
  A. Alternatives to the Plan ..................................................................................................... 38
  B. Best Interests of Unsecured Creditors............................................................................... 40
  C. Liquidation Analysis ......................................................................................................... 41

XII RECOMMENDATION OF THE DEBTOR ......................................................................... 42

XIII ADDITIONAL INFORMATION ........................................................................................ 42

XIV TAX CONSEQUENCES ..................................................................................................... 43

XV CONCLUSION ..................................................................................................................... 43




                                                                      ii
                                                I

                                      INTRODUCTION

A.     Background

       Durr Mechanical Construction, Inc., the debtor (the “Debtor”), submits this Disclosure

Statement (the “Disclosure Statement”) pursuant to § 1125 of Title 11 of the United States Code

(the “Bankruptcy Code”), to the creditors of the Debtor (the “Creditors”) in connection with the:

(i) the Debtor’s Plan of Liquidation dated September 12, 2019 (the “Plan”), proposed and filed

by the Debtor with the United States Bankruptcy Court for the Southern District of New York

(the “Bankruptcy Court”); and (ii) hearing on confirmation of the Plan to be scheduled by further

notice and/or Order of the Bankruptcy Court. Unless otherwise defined herein, all capitalized

terms contained herein will have the meanings ascribed to them in the Plan.

       Attached as an Exhibit to and accompanying this Disclosure Statement is a copy of the

following:

                                    Exhibit “1” - The Plan
                                 Exhibit 2 = Budget/Projections
                                Exhibit 3 = Liquidation Analysis

       BALLOTS ARE BEING PROVIDED TO HOLDERS OF ALLOWED CLAIMS AND

INTERESTS IN CLASSES 2, 3, 4 AND 5 BECAUSE CLASSES OF IMPAIRED CLAIMS

ARE PERMITTED TO VOTE ON THE PLAN, WHEREAS CLASSES THAT ARE

UNIMPAIRED ARE NOT ENTITLED TO VOTE AND ARE PRESUMED TO HAVE

ACCEPTED THE PLAN.
B.      The Plan Confirmation Process

        The Bankruptcy Court approved this Disclosure Statement as containing adequate

information to permit creditors of the Debtor to make a reasonably informed decision in

exercising their right to vote upon the Plan. Approval of this Disclosure Statement does not,

however, constitute a determination by the Bankruptcy Court as to the fairness or merits of the

Plan. Each Creditor should read this Disclosure Statement and the Plan in their entirety.

        Pursuant to various provisions of the Bankruptcy Code, only classes of claims that are

“impaired” under the terms and provisions of a plan are entitled to vote to accept or reject such

plan. Accordingly, pursuant to the Debtor’s Plan, Classes of Claims and Interests 2, 3, 4 and 5

are entitled to vote.

        In accordance with § 1128 of the Bankruptcy Code, the Bankruptcy Court shall schedule

pursuant to separate notice or Order a hearing to consider confirmation of the Plan (the

“Confirmation Hearing”), in the Courtroom of the Honorable Stuart M. Bernstein, United States

Bankruptcy Judge, at the United States Bankruptcy Court, Courtroom 723, One Bowling Green,

New York, New York 10004-14081. Objections, if any, to confirmation of the Plan shall be

served and electronically filed with the Bankruptcy Court in accordance with such further notice

from and/or Order of the Bankruptcy Court. The Confirmation Hearing may be adjourned from

time to time by the Bankruptcy Court without further notice except for the announcement of the

adjourned hearing date made at the Confirmation Hearing or at any subsequent adjourned date.




                                                2
                                                   II

                                      SUMMARY OF PLAN

        The table below provides a summary of the classification and treatment of Claims under

the Plan. The figures set forth in the table below represent the Debtor’s best estimate of the total

amount of Allowed Claims in the case. These estimates have been developed by the Debtor

based upon (i) an analysis of its books and records; and (ii) filed proofs of claim. By Order of

the Bankruptcy Court, April 15, 2019 was set as the last date for filing Proofs of Claim with the

Clerk of the Bankruptcy Court. There can be no assurance that the amount of Claims that may

be filed and allowed by the Bankruptcy Court will not exceed the amounts set forth or described

herein. Nothing set forth in these schedules shall be deemed an admission by the Debtor as to

the existence, validity, priority or amount of any claim asserted against the Debtor. The Debtor

fully reserves all of its rights to object to claims, and certain claims are subject to dispute.

A.      Summary of Categories of Claims:

                       Class                 Nature of Claims          Approximate Dollar
                                                                   Amount of Claims in Class
              Unclassified –             Administrative claims     Post-petition
              Administrative             including Professionals   administrative claims of
                                         pursuant to application   the Debtor’s estate and the
                                         and Bankruptcy Court      Liquidating Trust due in
                                                                   the ordinary course of the
                                         Order
                                                                   Debtor’s business, as filed,
                                                                   in approx. aggregate sum
                                                                   of $312,000;

                                                                   It is projected that the
                                                                   Debtor will incur and pay,
                                                                   subject to one or more
                                                                   Budgets approved by the




                                                   3
                                                                           Secured Parties1 (see
                                                                           Exhibit 2); ordinary course
                                                                           business expenses which
                                                                           include payroll (from
                                                                           September 7, 2019 through
                                                                           January 11, 2020) in the
                                                                           approx. sum of
                                                                           $747,150.002

                                                                           This class of claims
                                                                           includes, the outstanding
                                                                           principal amount of
                                                                           $250,000.00 (plus interest
                                                                           and legal fees) owed under
                                                                           the DIP Loan Agreement,
                                                                           and the rights of Zurich,
                                                                           pursuant to: (i) Final Order
                                                                           Pursuant to 11 U.S.C. §§
                                                                           105(a), 361, 362 and 364
                                                                           of the Bankruptcy Code
                                                                           Authorizing Post-Petition
                                                                           Secured Financing from
                                                                           Zurich American
                                                                           Insurance Company
                                                                           [Docket No. 159] (and any
                                                                           Order amending same);
                                                                           and (ii) Stipulation and
                                                                           Order Pursuant to 11
                                                                           U.S.C. §§ 361 and 363, for
                                                                           Entry of Final Order (I)
                                                                           Authorizing the Debtor to
                                                                           Use Cash Collateral, (II)
                                                                           Granting Adequate
                                                                           Protection to HSBC Bank
                                                                           USA, National
                                                                           Association, Valley
                                                                           National Bank, and the
                                                                           Internal Revenue Service
                                                                           and (III) Granting Related
                                                                           Relief [Docket No. 160]
                                                                           (and any Order amending
                                                                           same).




1
 Per the Plan, the Secured Parties are HSBC Bank USA, National Association, Valley National Bank, Zurich
American Insurance Company and its subsidiaries and affiliates, including but not limited to, Fidelity and Deposit
Company of Maryland, and the Internal Revenue Service.


2
 After January 2020, Debtor anticipates actively achieving reductions in operating and administrative costs, as
warranted, based upon the circumstances of the case.
                                                         4
    LaMonica Herbst &
    Maniscalco, LLP, General
    Bankruptcy Counsel to the
    Debtor and Grassi & Co.,
    financial advisor to the
    Debtor, anticipate
    professional fees to be
    incurred through January
    11, 2020 in the aggregate
    amount of $1.1 million (of
    which approx. $616,000
    has been paid on an
    interim basis pursuant to
    Bankruptcy Court Order
    dated July 24, 2019 (the
    “First Fee Order”) [Docket
    No. 287]

    Additional professional
    fees are to subsequently be
    paid upon separate
    application and
    Bankruptcy Court
    approval, as may be
    necessary, and except as
    provided for in the
    Liquidating Trust, by a
    carve out, which includes
    from the Affirmative
    Claims recoveries.

    Affirmative Claims
    special counsel:

    Shipman & Goodwin, LLP
    (“S&G”), Special
    Connecticut Litigation
    Counsel, is owed approx.
    $10,000 as of the date of
    the Plan, which is subject
    to fee application and
    Bankruptcy Court Order.
    Interim fees in the
    approximate amount of
    $38,000 were paid to S&G
    pursuant to the First Fee
    Order from its carve out
    from the Enexio
    Arbitration recovery.

    Schiff Hardin LLP was
    paid final fees and
    expenses in the approx.
    sum of $3.5 million,
5
                                              pursuant to the First Fee
                                              Order on a final basis,
                                              pursuant to its carve out
                                              from the Enexio
                                              Arbitration recovery.


                                              Peckar & Abramson, P.C.,
                                              in accordance with its
                                              contingency fee agreement
                                              shall be paid from and
                                              upon recovery only of the
                                              PSEG Affirmative Claim,
                                              subject to fee application
                                              and Bankruptcy Court
                                              Order;


                                              Cullen and Dykman LLP,
                                              in accordance with its
                                              contingency fee agreement
                                              shall be paid from and
                                              upon recovery only of the
                                              NYC-DEP Affirmative
                                              Claim, subject to fee
                                              application and
                                              Bankruptcy Court Order.
Unclassified –        Office of the United             Unknown
U.S. Trustee          States Trustee
Unclassified –        Priority Tax Claims     Pre-petition priority tax
Priority Tax Claims   pursuant to 11 U.S.C.   claims filed against the
                                              Debtor’s estate are in the
                      § 507(a)(8)             approximate aggregate
                                              sum of $624,545.21.
Class 1               Construction Trust      Approx. $22.0 million.
                      Fund and/or
                                              Note: There is likely
                      Equivalent Claims       substantial duplication of
                                              claims with Class 2 claims
                                              (which will be reviewed and
                                              resolved by the Debtor as part
                                              of the claims allowance and
                                              disallowance process).
Class 2               Secured Claims          Secured claims as filed in
                                              the aggregate approximate
                                              sum of $43,520,000,
                                              which include, the Secured
                                              Parties (as defined herein
                                              and in the Plan).
Class 3               Priority (Non-Tax)      Pre-petition priority, non-
                      Claims                  tax claims filed against the
                                              Debtor’s estate are in the
                                              approximate aggregate
                                              sum of $223,218.55.

                               6
               Class 4                General Unsecured               General unsecured pre-
                                      Claims                          petition claims filed
                                                                      against the Debtor’s estate
                                                                      are in the approximate
                                                                      aggregate sum
                                                                      $32,396,042.17.

                                                                      Note: Debtor disputes a
                                                                      substantial amount of these
                                                                      claims (based upon
                                                                      duplication, overlap with
                                                                      other claims, and the
                                                                      availability of insurance,
                                                                      which will be reviewed and
                                                                      resolved by the Debtor as part
                                                                      of the claims allowance and
                                                                      disallowance process).


               Class 5                Interests                       Shareholders of the Debtor




B.      Summary of Plan Distributions:

        A summary description of each class of Claims and the treatment of such Claims is set

forth below:

                 Class Description                                           Treatment

Unclassified: Administrative Claims                   On or as soon as practicable after the Effective Date,
                                                      from and to the extent of Available Funds, in accordance
                                                      with the Liquidating Trust, Administrative Claims will
                                                      be paid, in full in the ordinary course of business, or as
                                                      otherwise agreed with the creditor.

                                                      Debtor’s Professionals’ Claims, upon subsequent
                                                      application and Bankruptcy Court approval, will be paid
                                                      as agreed with each professional, upon the recovery
                                                      from the respective Affirmative Claims and Available
                                                      Funds.

Unclassified: U.S. Trustee                            Any fees and applicable interest due to the United States
                                                      Trustee shall be paid in full on the Effective Date. Fees
                                                      and any applicable interest due to the United States
                                                      Trustee through the earlier of a final decree, dismissal or
                                                      conversion of this case, shall be paid each calendar
                                                      quarter by the Debtor.



                                                  7
Unclassified: Priority Tax Claims                           Allowed Priority Tax Claims of governmental units, if
                                                            any, will be paid, in accordance with Section
                                                            1129(a)(9)(C).
Class 1: Construction Trust Fund and/or Equivalent          On the Effective Date, or as soon as reasonably
Claims                                                      practicable after receipt of the recoveries from any
                                                            claims of the estate, including without limitation, the
                                                            Affirmative Claims, subject to and in accordance with
                                                            the Liquidating Trust, from and to the extent of
                                                            Available Funds, each Holder of an Allowed Class 1
                                                            Claim shall receive in full, final and complete
                                                            satisfaction, settlement, release and discharge of such
                                                            Claim, payment in full of the Allowed Class 1 Claim, or
                                                            subsequent payment of such Allowed Class 1 Claim, in
                                                            the ordinary course of business, each in accordance with
                                                            the provisions of applicable non-bankruptcy law and
                                                            such agreements and terms as existing as of the Filing
                                                            Date, which agreements will continue in full force and
                                                            effect.
Class 2: Secured Claims                                     On the Effective Date, or as soon as reasonably
                                                            practicable after receipt of the recoveries from any
                                                            claims of the estate, including without limitation, the
                                                            Affirmative Claims, subject to and in accordance with
                                                            the Liquidating Trust, from and to the extent of
                                                            Available Funds, each Holder of an Allowed Class 2
                                                            Claim, to the extent of the value of such Holder’s
                                                            collateral and in accordance with the priorities under the
                                                            Bankruptcy Code and applicable non-bankruptcy law,
                                                            shall receive in full, final and complete satisfaction,
                                                            settlement, release and discharge of such Claim,
                                                            payment in full of the Allowed Class 2 Claim, or as
                                                            otherwise agreed with the creditor. Allowed Class 2
                                                            Claims shall be paid from Available Funds, subordinate
                                                            and subject to approved carve outs, reserves and/or
                                                            operating funds3 for (i) the U.S. Trustee fees and (ii) the
                                                            Liquidating Trustee for fees and expenses (including any
                                                            of his Professionals or the Debtor’s employees as set
                                                            forth herein) in connection with the Liquidating Trust.
Class 3: Priority (Non-Tax) Claims:                         On the Effective Date, or as soon as reasonably
                                                            practicable after receipt of the recoveries from any
                                                            claims of the estate, including without limitation, the
                                                            Affirmative Claims, subject to and in accordance with
                                                            the Liquidating Trust, from and to the extent of
                                                            Available Funds, each Holder of an Allowed Class 3
                                                            Claim, and in accordance with the priorities under the
                                                            Bankruptcy Code, shall receive in full, final and




3
  Operating funds shall be used in accordance with one or more cash collateral Orders approved by the Bankruptcy
Court, or as otherwise agreed and extended in writing among the Secured Parties, in accordance with one or more
approved Budgets without the necessity of further Bankruptcy Court Order.

                                                        8
                                                              complete satisfaction, settlement, release and discharge
                                                              of such Claim, payment in full of the Allowed Class 3
                                                              Claim. Allowed Class 3 Claims shall be paid from
                                                              Available Funds, subordinate and subject to approved
                                                              carve outs, reserves and/or operating funds for (i) the
                                                              U.S. Trustee fees and (ii) the Liquidating Trustee for
                                                              fees and expenses (including any of his Professionals or
                                                              the Debtor’s employees as set forth herein) in
                                                              connection with the Liquidating Trust, and after
                                                              payment in full of allowed Administrative Expense
                                                              Claims, and Allowed Claims in Class 2, except as
                                                              otherwise agreed with the holder of such Claims.
Class 4: Unsecured Claims                                     As soon as reasonably practicable after receipt from the
                                                              recoveries from any claims of the estate, including
                                                              without limitation, the Affirmative Claims, and after the
                                                              date upon which all objections to Class 4 General
                                                              Unsecured Claims have been resolved or adjudicated by
                                                              the Bankruptcy Court, subject to and in accordance with
                                                              the Liquidating Trust, from and to the extent of
                                                              Available Funds, each Holder of an Allowed Class 4
                                                              Claim shall receive, in full, final and complete
                                                              satisfaction, settlement, release, and discharge of such
                                                              Claim, its Pro Rata Share of Available Funds,
                                                              subordinate and subject to approved carve outs, reserves
                                                              and/or operating funds (see footnote 2) for (i) the U.S.
                                                              Trustee fees and (ii) the Liquidating Trustee for fees and
                                                              expenses (including any of his Professionals or the
                                                              Debtor’s employees as set forth herein) in connection
                                                              with the Liquidating Trust, and after payment in full of
                                                              allowed Administrative Expense Claims, Allowed
                                                              Claims in Class 2, Allowed Priority Tax Claims and
                                                              Allowed Claims in Class 3, except as otherwise agreed
                                                              with the holder of such Claims.
Class 5: Interests                                            The shareholders of the Debtor shall not retain their
This class consists of the shareholder interests of the       shareholder interests. Class 5 Interests will only receive
Debtor.                                                       Pro Rata Distributions under the Plan and/or the
                                                              Liquidating Trust, in the event that all senior classes of
                                                              Allowed Claims have been paid in full. In such event
                                                              such Pro Rata Distributions shall be paid as soon as
                                                              reasonably practicable after receipt from the recoveries
                                                              from any claims of the estate, including without
                                                              limitation, the Affirmative Claims, subject to and in
                                                              accordance with the Liquidating Trust, from and to the
                                                              extent of Available Funds.



C.       Source of Information

         The information contained in this Disclosure Statement was prepared by the management

of the Debtor, based upon the Debtor’s books and records, the Debtor’s bankruptcy petition and

                                                          9
schedules, and preliminary review of all proofs of claim timely filed with the Bankruptcy Court.

The estimates of Claims set forth herein may vary from the final amount of Claims allowed by

the Bankruptcy Court, however, the Debtor believes that the numbers and dollar amounts

reflected herein are reasonably accurate according to currently filed claims and scheduled debts

of creditors that have not filed a proof of claim. While every effort has been made to ensure the

accuracy of all such information, the information presented herein is unaudited and has not been

examined, reviewed, or compiled by an independent public accountant.

                                               III

                          HISTORY OF THE CHAPTER 11 CASE

A.     History of Case

The Debtor’s Business Operations

       The Debtor is a New York corporation founded in 1985 as a small family-owned

mechanical construction business by Robert Durr, Sr. Since Robert Durr, Sr.’s retirement in

2012, the Debtor has been run by Kenneth A. Durr and Robert Durr, Jr. The Debtor’s ownership

structure consists of 1000 shares of stock, broken down as follows: (a) 900 shares of non-voting

stock which is distributed among: (i) Robert Durr, Jr. who owns 423 shares; (ii) Kenneth A. Durr

who owns 423 shares and (iii) Frank Heidinger who owns 54 shares; and (b) 100 shares of voting

stock which is distributed among: (i) Robert Durr, Jr. who owns 45 shares; (ii) Kenneth A. Durr

who owns 45 shares and (iii) Robert Durr, Sr. who owns 10 shares.

       The Debtor is and was a leader and innovator in the mechanical construction industry. Its

work involves installation, rigging, setting, assembly, alignment and grouting of assorted process

and power equipment including electric or steam driven compressors, ACC’s, HRSG’s, turbines,

pumps, heat exchangers, boilers, tanks, heaters and packaged HVAC systems. The Debtor’s

                                               10
work scope also includes the installation and testing of instruments, controls and apparatus

associated with power and process systems. It distinguishes itself with an in-house quality

assurance program and has capabilities that have been demonstrated and approved by both the

American Society of Mechanical Engineers (ASME) and the National Board of Boiler and

Pressure Vessel Inspectors. The Debtor has been issued “U”, “R”, “NB” and “S” stamps

indicating the Debtor’s authorization to perform repair, manufacture and assemble boiler and

pressure vessels.

       Throughout 2018, the Debtor worked on over fifty small to large size projects which

resulted in revenues in excess of twenty million dollars. During 2016, The Debtor’s total sales

exceeded $54,600,000 and during 2017, the Debtor’s gross sales exceeded $197,860,000. In its

thirty-two (32) year history in the mechanical construction business, the Debtor generated gross

sales which exceeded $1,392,000,000, which has resulted in gross profits of over $130,787,000.

Events Leading to the Chapter 11 Filing

       The Debtor can trace the source of its pre-petition financial difficulties to the following

circumstances, which stemmed from three (3) particular projects.

       The Debtor, being a leader in the mechanical industry, serviced many large-scale

projects. The Debtor experienced severe cash flow issues primarily as a result of the refusals of

the two owners and one equipment manufacturer of three projects to timely pay amounts due and

owing to the Debtor in connection with those projects. Specifically, the equipment manufacturer

and owners who failed to pay pre-petition are (a) Enexio US LLC (“Enexio”), (b) PSEG Fossil,

LLC (“PSEG”), and (c) the New York City Department of Environmental Protection (“NYC-

DEP”) (collectively, Enexio, PSEG and NYC-DEP, the “Obligors”). As of the Filing Date, the

aggregate sum due to the Debtor from these projects (and affirmative claims for damages as

                                               11
further set forth below) exceeded $122 million. As of the Filing Date, the Enexio and PSEG

projects were 100% complete and the NYC-DEP project was 98% complete (now 99.8%

complete).

        Pre-petition, the Debtor’s cash flow problems negatively affected its operations because

certain subcontractors, vendors and/or creditors (a) filed liens against projects, (b) filed claims

against payment bonds, and/or (c) commenced litigation against the Debtor for nonpayment, all

of which further exacerbated the Debtor’s distressed financial situation. In November 2018, the

Debtor, without sufficient cash flow, began to wind down all projects, which included the

completion, termination and/or transfer of some projects, and the Debtor stopped soliciting new

work.

        The Debtor was ultimately compelled to file its Chapter 11 petition in order to (a) afford

itself of the protections under the Bankruptcy Code and grant the Debtor a breathing spell from a

multitude of adverse creditor actions, and (b) protect the extremely valuable affirmative litigation

claims (the Original Affirmative Claims, as defined below), which the Debtor had against the

multiple Obligors, as set forth more fully below.

Operations as a Debtor in Possession

        Since the Chapter 11 filing, the Debtor stabilized its business, continued its wind down

efforts, closed out and finished jobs, discontinued and transferred other jobs, and continued the

prosecution of the extremely valuable Original Affirmative Claims (defined below). Early in the

Chapter 11 case, the Debtor and Zurich negotiated and entered a DIP loan agreement, which was




                                                12
approved by the Bankruptcy Court, in the amount of $750,000.004, in order to provide critical

funds necessary for the Debtor’s continued operations and prosecution of the valuable Original

Affirmative Claims.

        The Debtor is presently providing services on one remaining on-going construction

project in the New York metropolitan area.

        The Debtor’s assets, separate and apart from the Affirmative Claims (as discussed more

fully herein), are nominal.          The Debtor presently has a total of approximately $260,000

(reasonably collectable) accounts receivable due from various project owners and general

contractors.5

        Presently, the Debtor has thirteen (13) employees, comprised as follows: ten (10) full

time and one (1) part time employee in field management and home office executive and support

staff; and two (2) construction workers on the Debtor’s one remaining project.

        The Debtor operates its business from its one remaining rented location in Tannersville,

Pennsylvania.6

        It was by virtue of this Chapter 11 proceeding and the Debtor’s implemented strategy that

the considerably valuable Enexio arbitration award (one of the Original Affirmative Claims), in




4
  Pursuant to the Second Stipulation and Order Amending and Modifying Cash Collateral Stipulation and Final
Order, Zurich has been repaid the sum of $554,269.27 representing $500,000 of principal, plus interest and legal
fees.
5
 These receivables are in addition to the remaining Affirmative Claims in excess of $110 million set forth and
discussed more fully herein.
6
 Prior to and for a short period following the Filing Date, the Debtor operated from three locations: 80 8th Avenue,
New York, New York was the Debtor’s principal office, with shop and storage facilities in Westbury, New York and
the current Tannersville, Pennsylvania location (the latter being the Debtor’s current home office).
                                                        13
excess of $10.9 million, was able to be realized for the benefit of the Debtor’s estate and

creditors, as explained more fully below.

The Debtor’s Original Affirmative Claims and Pending Affirmative Claims

       As stated, as of the Filing Date, the Debtor possessed multiple, extremely valuable

affirmative claims (the “Original Affirmative Claims”) against the aforementioned Obligors. As

indicated above, the aggregate total of the Original Affirmative Claims exceeded $122 million.

A.     Enexio

       On or about November 14, 2017, the Debtor filed a demand for arbitration against Enexio

with the American Arbitration Association, Case No. 01-17-0006-9347, seeking to recover sums

totaling $15,230,333.85 arising out of a project for construction of the air cooled condensers at

the CPV Towantic Energy Center, a 785 megawatt natural gas-fueled combined-cycle electric

generating facility in Oxford, Connecticut (the “Arbitration”). Schiff Hardin LLP and Shipman

& Goodwin LLP represented the Debtor in this action and related proceedings. Immediately

upon the filing of the Chapter 11 case, the Debtor moved by expedited motion and obtained an

Order lifting the stay to enable the Arbitration to proceed uninterrupted.

       The Arbitration case against Enexio concluded, and an award (the “Arbitration Award”)

in favor of the Debtor was issued by the arbitration panel on April 24, 2019, in the total amount

of $9,590,433.15, plus certain applicable interest and costs. The Enexio award funds were

indeed received by the Debtor, on or about June 18, 2019, in the total sum of $10,902,434.21.

As set forth in prior pleadings and proceedings held in this case, the receipt of the Arbitration

Award would provide, and has provided, the Debtor with indispensable additional financial

support and allowed for payment of certain secured claims and other debts (including



                                                14
contingency fees to special counsel and other interim fees to Debtor’s professionals)7. Thereafter,

the approximate sum of $2.1 million would be potentially left for the Debtor’s continued

operations and judicious prosecution of the remaining Affirmative Claims, which seek recoveries

for damages in the approximate aggregate sum of $110 million.

B.      PSEG

        In relation to one of the Debtor’s prepetition large-scale projects, prior to the Filing Date,

on or about June 15, 2018 the Debtor filed a complaint against PSEG, captioned Durr

Mechanical Construction, Inc. v. PSEG Fossil, LLC, Civil action number 18-CV-10675 (KM)

(CW), in the United States District Court for the District of New Jersey, seeking to recover the

aggregate amount of approximately $93,218,512.35 (the “PSEG Litigation”).                          Peckar &

Abramson, P.C. represents the Debtor in this action concerning this Affirmative Claim. Shortly

after the commencement of the suit, the action was suspended while the parties engaged in

mediation proceedings, which remains ongoing.

        Specifically, the Debtor’s claims asserted in the PSEG Litigation relate to Debtor’s work,

as a mechanical piping contractor, for the construction of the new Sewaren 7 Combined Cycle

Power Plant in Woodbridge, New Jersey, built for the Defendant, PSEG Fossil, LLC (“PSEG”).

Note that some of the pre-assembly construction work for the Sewaren 7 plant (especially for the

Heat Recovery Steam Generator (HRSG) and the Air Cooled Condenser (ACC)) took place off

site at Coeymans in upstate New York. In connection with the PSEG Litigation, the Debtor

asserted breach of contract and quantum meruit claims against PSEG totaling over $36 million

(including nonpayment of $18 million in previously approved invoices) and $18 million in



7
 In accordance with the Second Stipulation and Order Amending and Modifying Cash Collateral Stipulation and
Final Order.
                                                      15
outstanding change orders. Additionally, the Debtor asserted against PSEG claims for

misrepresentation, breach of the covenant of good faith and fair dealing, bad faith, interference

with contract, and interference with prospective business advantage causes of action totaling an

additional $56 million in damages.

       Significantly, as indicated above, mediation of the PSEG Litigation is presently active

and ongoing, with written submissions requested by the mediator having been submitted in June

and July 2019. Additional mediation sessions with the parties are tentatively scheduled for mid-

October 2019. In the event the mediation proves successful, then the PSEG Litigation will be

discontinued. However, if the mediation is unsuccessful in fully resolving the suit and claims,

then the litigation will proceed. To date, only the complaint was filed in the action. An answer

has not yet been filed by PSEG. Shortly after the filing of the complaint, the parties suspended

the action while they engaged in mediation proceedings.

       It is important for all interested parties to note that PSEG, through counsel, orally

represented to the Bankruptcy Court (at the first day hearings held in this case on December 12,

2018) that PSEG held asserted counterclaims (unsubstantiated to date) against the Debtor which

exceeded the claims for damages sought by the Debtor against PSEG in the PSEG Litigation.

Specifically, counsel for PSEG alleged and stated on the record at the first day hearings that the

Debtor would ultimately receive no affirmative recovery against PSEG, but rather, PSEG would

be owed monies by (have a claim against) the Debtor’s estate.

       Notwithstanding the unsubstantiated allegations of PSEG, PSEG could not, under any

circumstance, have a net recovery against the Debtor’s estate because PSEG failed to timely and

properly file and assert its counterclaim as a proof of claim in this bankruptcy case.



                                                 16
       By virtue of the Bankruptcy Court’s bar date Order dated and entered February 25, 2019

(the “Bar Date Order”)[Docket No. 162], which established April 15, 2019 (the “Bar Date”), as

the date by which any asserted creditor of the Debtor’s estate was required to file its proof of

claim with the Bankruptcy Court, the failure to so file such a claim barred any such asserted

creditor from receiving any distribution in this bankruptcy case. Specifically, the Bar Date Order

provides: “pursuant to Bankruptcy Rule 3003(c)(2), all holders of claims that fail to comply with

this Order by timely filing a proof of claim in appropriate form shall not be treated as a creditor

with respect to such claim for the purposes of voting and receiving a distribution in this case.”

       Furthermore, the Notice of the Bar Date (the “Notice”), which was approved by and

served along with the Bar Date Order upon all creditors, including PSEG, contained a notice and

warning to any holder of a claim against the Debtor of the consequences of the failure to file a

proof of claim by the Bar Date. Specifically, the Notice stated that any holder of a claim that

failed to timely file a proof of claim in appropriate form “shall not be treated as a creditor with

respect to such claim for the purposes of voting on any Plan of [Liquidation] filed in this case

and participating in any distribution in the Debtor’s Chapter 11 case on account of such claim.”

Moreover, no other Order of the Bankruptcy Court excused the obligation of PSEG to file a

proof of claim in this case.

       Accordingly, any previously asserted counterclaim of PSEG against the Debtor, which

may have existed as of the Filing Date, is a nullity and of no force or effect.

       Therefore, if the mediation is not successful in fully resolving the PSEG Litigation, and

because the PSEG counterclaim is a nullity as addressed above, the Debtor anticipates to

affirmatively recover on this Affirmative Claim against PSEG, via the continued litigation. Such



                                                 17
recovery may include the substantial demanded sum of not less than $92 million, as set forth

above, for the benefit of the Debtor’s estate and creditors.

C.     NYC-DEP

       In relation to another one of the Debtor’s prepetition large-scale projects, prior to the

Filing Date, the Debtor has pursued a recovery on certain affirmative claims against the City of

New York, acting by and through the New York City Department of Environmental Protection

(“DEP”), arising out of Contract CRO-312 for the project known as the Croton Water Treatment

Plant located at Van Cortlandt Park, Bronx, New York (the “DEP Project”). Cullen and Dykman

LLP represents the Debtor in connection with this Affirmative Claim. Since the Filing Date, the

Debtor has engaged in extensive discovery with DEP regarding the City’s alleged defenses to the

Debtor’s claims and anticipates filing an adversary proceeding against the City to recover on this

Affirmative Claim in the coming months.

       Specifically, the Debtor asserts claims against DEP relating to the Debtor’s work, as the

“H” prime contractor, to procure, install, and startup a complete HVAC system for the water

treatment facility owned and operated by the DEP.

       As a consequence of impacts to the Debtor’s work on the DEP Project due to

uncontemplated events beyond its control, the Debtor incurred a delay damages claim against

DEP in the amount of not less than $15,687,321, as of July 31, 2019, together with statutory

interest thereon. This claim continues to accrue due to DEP’s improper refusal to declare

“substantial completion” of the Debtor’s work under the contract where the plant has been in

operation since May 2015, and was approved as complete by the New York State Department of

Health, effective June 10, 2016.



                                                 18
D. IK

            On June 4, 2014, the Debtor entered into a general contract with Covanta Essex Company

to provide construction management and other services relating to the Essex Baghouse Project

(the “Baghouse Project”). In connection with the Baghouse Project, on August 13, 2014, the

Debtor entered into a subcontract (the “IK Subcontract”) with IK for IK to perform all steel

fabrication and erection at the Baghouse Project. Due to IK’s various breaches under the terms of

the IK Subcontract, on February 18, 2016 the Debtor sent IK a three-day notice stating that if the

various breaches under the IK Subcontract were not cured, the Debtor would take corrective

action, including terminating the IK Subcontract. When IK failed to cure, on March 2, 2016, the

Debtor sent a letter officially terminating the IK Subcontract. Subsequently, the Debtor took

corrective action to complete the work required under the IK Subcontract, which resulted in

actual costs to the Debtor of $1,305,614 (“Debtor’s Damage Claim”).

            On May 1, 2016, and following the termination of the Subcontract, IK filed a bond claim

against the payment bond8 issued by Zurich9 in connection with the Baghouse Project asserting

unpaid amounts allegedly owed by the Debtor to IK for retainage of $489,729.00, change orders

of $395,364.80, and an amount to be calculated for contract payments, which after an inquiry

from Zurich, IK provided a breakdown of its claim which totaled $1,249,687.35. On February

20, 2017, IK filed an amended bond claim, which revised and increased IK’s total claim against

the bond (for monies allegedly owed by the Debtor to IK) to $1,924,128.00 (“Amended Bond



8
 In accordance with an indemnity agreement between the Debtor and Zurich, the Debtor is obligated to indemnify
Zurich for all losses under the bond, and such indemnification claim held by Zurich against the Debtor is a secured
claim by virtue of the applicable security agreement and UCC-1 filing.


9
    As defined in the Plan, Zurich includes its affiliate Fidelity.

                                                              19
Claim”).

       On February 24, 2017, IK filed an action in the Superior Court of New Jersey, Law

Division, Essex County (“Superior Court”) entitled, I.K. Construction Company, Inc. v. Durr

Mechanical Construction Inc., Port Authority of New York and New Jersey, Covanta Essex

Company, Covanta Energy Company, Fidelity & Deposit Company of Maryland, Zurich North

America, Corporations A, B, C and D, and Corporations E and F, Docket No. ESX-L-1490-17

(the “New Jersey Litigation”). The New Jersey Litigation sought damages in the amount asserted

in the Amended Bond Claim and the Debtor asserted a counterclaim in the amount of the Debtor

Damage Claim.

       Subsequent to the Filing Date, the Superior Court issued an order on December 14, 2018

(“Disposition Order”) which addressed the Debtor’s bankruptcy and provided that any party

making a claim against the Debtor was required to file a formal application, in the Bankruptcy

Court, seeking relief from the automatic stay, within thirty days in order to continue the New

Jersey Litigation against the Debtor. IK failed to seek relief from the automatic stay, and

accordingly, the Debtor was administratively dismissed from the New Jersey Litigation, however

IK’s cause of action against Fidelity remained.

       On July 2, 2019, the Debtor commenced an adversary proceeding against IK (“IK

Adversary Proceeding”) which sought declaratory and/or injunctive relief against IK to obtain an

extension of the automatic stay to enjoin the New Jersey Litigation against Zurich and Fidelity,

money damages on the Debtor’s Affirmative Claim relating to the breach of the Subcontract and

an objection to IK’s proof of claim filed on March 7, 2019 (the “IK Proof of Claim”).

       On August 12, 2019, the Bankruptcy Court issued a Decision, which determined in part

that the continuation of the New Jersey Litigation against Fidelity would have an immediate,

                                                  20
adverse economic impact on the Debtor’s estate and its creditors, and the New Jersey Litigation

was therefore enjoined from proceeding. An Order of the Bankruptcy Court staying the New

Jersey Litigation was entered consistent with the Decision.

       Debtor is presently pursuing the remainder of its claims against IK, including but not

limited to the Debtor’s Damage Claim (the approximate $1.3 million) and objection to the IK

Proof of Claim in the context of the IK Adversary Proceeding.



       As mentioned above, given the extraordinary failure and refusal of the Obligors (together

with the cumulative effect thereof relating to other obligors) to pay their obligations to the

Debtor, the Debtor was forced into a distressed financial situation and constrained to reorganize

via an orderly liquidation, in order to protect, preserve and maximize the value of the Debtor’s

assets—essentially, the Original Affirmative Claims—for the benefit of the Debtor’s estate and

its creditors. It is the monetary recoveries to be achieved via the remaining Affirmative Claims

which form the basis for the proposed Plan and the Liquidation Trust.

B.     Retention of Professionals

       As of the Filing Date, the Debtor employed LaMonica Herbst & Maniscalco, LLP

(“LHM”) as general bankruptcy counsel to the Debtor. By Order dated January 7, 2019, the

Bankruptcy Court authorized the Debtor’s employment of LHM.

       As of the Filing Date, the Debtor employed Grassi & Co. (“Grassi”) as financial advisor

to the Debtor. By Order dated January 8, 2019, the Bankruptcy Court authorized the Debtor’s

employment of Grassi.

       As of the Filing Date, the Debtor employed Schiff Hardin LLP (“Schiff”) in connection

with the Enexio Arbitration.     By Order dated December 21, 2018, the Bankruptcy Court

                                               21
authorized the Debtor’s employment of Schiff as special construction litigation counsel to the

Debtor.

       As of the Filing Date, the Debtor employed Peckar & Abramson, P.C. (“P&A”) in

connection with the PSEG Litigation. By Order dated January 7, 2019, the Bankruptcy Court

authorized the Debtor’s employment of P&A as special construction litigation counsel to the

Debtor.

       As of the Filing Date, the Debtor employed Shipman & Goodwin LLP (“S&G”) in

connection with the Enexio Arbitration. By Order dated January 8, 2019, the Bankruptcy Court

authorized the Debtor’s employment of S&G as special Connecticut construction litigation

counsel to the Debtor.

       As of the Filing Date, the Debtor employed Cullen and Dykman LLP (“C&D”) in

connection with the DEP claims. By Order dated January 16, 2019, the Bankruptcy Court

authorized the Debtor’s employment of C&D as special construction litigation counsel to the

Debtor.

C.     Claims Bar Date

       By the Bar Date Order, the Bankruptcy Court fixed April 15, 2019 as the Bar Date, which

is the date by which creditors must have filed a proof of claim (“Proof of Claim”) in this case.

Accordingly, any Creditor having filed a Proof of Claim with the Bankruptcy Court on or before

the Bar Date, and whose Claim is deemed an Allowed Claim, will receive payment, if any, in

accordance with the terms of the Plan and the Liquidating Trust. In accordance with the Bar

Date Order, any Creditor who failed to file a Proof of Claim on or before the Bar Date, i.e. April

15, 2019, which is not listed on the Debtor’s Schedules or is listed as “disputed,” “contingent” or



                                                22
“unliquidated” on the Debtor’s Schedules, will not be treated as a creditor for the purposes of

voting and receiving a distribution under the Plan (and/or Liquidating Trust) in this case.

                                                IV

                                 THE PLAN OF LIQUIDATION

A.     Explanation of Chapter 11

       Chapter 11 is the principal reorganization chapter of the Bankruptcy Code.             Under

Chapter 11, a debtor seeks to reorganize its business and financial affairs. A debtor may also

liquidate its assets and wind up its affairs in Chapter 11. The formulation and confirmation of a

plan of reorganization or liquidation is the principal purpose of a Chapter 11 case. A plan of

liquidation sets forth the means of satisfying or discharging the holders of claims against a

Chapter 11 debtor. Chapter 11 does not require that each holder of a claim against a debtor vote

in favor of a plan in order for the Bankruptcy Court to approve a plan. If any class of claimants

is “impaired” by a plan, the plan must be accepted by at least one “impaired” class of claims. A

claim that will not be repaid in full, or a Claimant whose legal rights are altered, or an interest

that is adversely affected, are deemed “impaired.”

       The holder of an impaired claim is entitled to vote to accept or reject the plan if the claim

has been allowed under § 502 of the Bankruptcy Code, or temporarily allowed for voting

purposes under Rule 3018 of the Federal Rules of Bankruptcy Procedure. Acceptance by a

particular class must be by a majority in number and two-thirds (2/3) of the dollar amount of the

total claims actually voting in the class.

B.     Claims

       Pursuant to the Bar Date Order, any creditor who failed to file a proof of Claim on or

before the Bar Date and was not listed on the Schedules, or was listed as “disputed,”

                                                23
“contingent” or “unliquidated”, cannot be treated as a creditor with respect to such Claim for

purposes of voting on and receiving a Distribution under the Plan (or the Liquidating Trust) in

this case.

        All Proofs of Claim filed in this case will be reviewed, and to the extent necessary, the

Debtor and/or the Liquidating Trustee will file objections to certain filed claims.          The

Bankruptcy Court will retain jurisdiction to adjudicate objections to claims brought by the

Debtor and/or the Liquidating Trustee, including any settlements or compromises of such claims.

The Debtor reserves all of its and the Liquidating Trustee’s rights to object to Claims.

C.      Classes Of Claims or Interests

                                       Unclassified Claims

        1.     Administrative Expenses: Allowed Administrative Expense Claims are claims

against the estate for any costs or expenses incurred during the Chapter 11 case that are allowed

and entitled to priority under §§ 503(b) and 507(a)(1) of the Bankruptcy Code, including, but not

limited to, all actual and necessary expenses, and all allowances of compensation or

reimbursement of expenses of professionals retained by the Debtor to the extent permitted by the

Bankruptcy Court.

        Administrative Claims include claims of Professionals approved by Order of the

Bankruptcy Court who have assisted in the administration of this case and the administrative

proofs of claims that were filed with the Bankruptcy Court. This sum includes the fees and

expenses of professionals retained pursuant to Orders of the Bankruptcy Court: Debtor’s counsel,

Debtor’s various special counsel, and the Debtor’s financial advisor. All such professional fees

are subject to Bankruptcy Court approval.



                                                24
        2.      Fees and Expenses of United States Trustee: The Debtor shall pay all statutory

quarterly fees and any applicable interest due to the Office of the United States Trustee that come

due through and including the date of the earlier of the entry of a final decree closing this

Chapter 11 proceeding, or dismissal or conversion of this case.

        3.      Priority Tax Claims: Allowed Priority Tax Claims of governmental units that

are entitled to priority in payment over Allowed Unsecured Claims pursuant to section 507(a)(8)

of the Bankruptcy Code.

                                          Classified Claims

        Class 1 Claims – Construction Trust Fund and/or Equivalent Claims: Class 1 consists of

the Allowed Construction Trust Fund and/or Equivalent Claims of unpaid subcontractors,

suppliers and/or materialmen in relation to the construction projects of the Debtor, including

without limitation, such Claims of unpaid subcontractors, suppliers and/or materialmen, or

Zurich as surety, to the extent paid by Zurich, pursuant to Final Order Pursuant to 11 U.S.C. §§

105(a), 361, 362 and 364 of the Bankruptcy Code Authorizing Post-Petition Secured Financing

From Zurich American Insurance Company [Docket No. 159], and the Debtor in Possession

Loan Agreement and Joint Prosecution Agreement (the “Loan Agreement”) approved thereby,

which provides in Section 24 thereof, as consented to by the Secured Banks (defined as Secured

Creditors in the Loan Agreement), for the subordination of the liens or interests of the Secured

Banks to the Claims of such unpaid subcontractors, suppliers and/or materialmen relating to the

PSEG litigation and claim proceeds.

        Class 2 Claims – Secured Claims: Class 2 consists of the Allowed Secured Claims of

Zurich, the Secured Banks, the IRS, and New York State in the order of priority of such secured

liens and to the extent of the value of the collateral.

                                                  25
       Class 3 Claims – Priority (Non-Tax) Claims: Class 3 consists of the Allowed priority

Claims of employees (relating to expenses and benefits).

       Class 4 Claims – General Unsecured Claims: Class 4 consists of Allowed Unsecured

Claims.

       Class 5 – Interests – Class 5 consists of the shareholder interests of the Debtor.

D.     Treatment of Allowed Claims

       Allowed Administrative Expense Claims

       Administrative Expense Claims are unimpaired. On or as soon as practicable after the

Effective Date, in accordance with the Liquidating Trust, Administrative Claims will be paid in

full in the ordinary course of business, from and to the extent of Available Funds, or as otherwise

agreed with the creditor.

       Debtor’s Professionals’ Claims, upon subsequent application and Bankruptcy Court

approval, as may be required or necessary, will be paid as agreed with each professional, upon

the recovery from the respective Affirmative Claims and Available Funds.

       In the event of any subsequent conversion of this case to a case under Chapter 7 of the

Bankruptcy Code, all payments on account of any Allowed Administrative Expense Claim are

deemed to have been made in the ordinary course of the Debtor’s business and will not be

deemed preferential or unauthorized under sections 547 or 549 of the Bankruptcy Code. Holders

of Administrative Expense Claims are not entitled to vote on the Plan and are deemed to have

accepted the Plan.

       Allowed Administrative Expense Claims representing liabilities incurred in the ordinary

course of business by the Debtor will be paid by the Debtor from and to the extent of Available

Funds either (a) in accordance with the terms and conditions of the arrangements with the

                                                26
particular creditor and in accordance with ordinary business terms, (b) on the Effective Date, or

as soon as practicable thereafter upon receipt of the invoices for such liabilities, or (c) as

otherwise agreed with such creditor.

       United States Trustee Claims

       The United States Trustee claims are unimpaired. The Debtor will pay all statutory fees

and applicable interest due to the Office of the United States Trustee that come due through and

including the earlier of the date of the entry of a final decree closing this Chapter 11 proceeding,

or dismissal or conversion of this case.

       Priority Tax Claims

       Priority Tax Claims are unimpaired. Allowed Priority Tax Claims of governmental units,

if any, will be paid in accordance with Section 1129(a)(9)(C) of the Bankruptcy Code, from and

to the extent of Available Funds and in accordance with the Liquidating Trust.

       Class 1 Claims – Construction Trust and/or Equivalent Claims

       On the Effective Date, or as soon as reasonably practicable after receipt of the recoveries

from any claims of the estate, including without limitation, the Affirmative Claims, subject to

and in accordance with the Liquidating Trust, from and to the extent of Available Funds, each

Holder of an Allowed Class 1 Claim shall receive in full, final and complete satisfaction,

settlement, release and discharge of such Claim, payment in full of the Allowed Class 1 Claim,

or subsequent payment of such Allowed Class 1 Claim, in the ordinary course of business, each

in accordance with the provisions of applicable non-bankruptcy law and such agreements and

terms as existing as of the Filing Date, which agreements will continue in full force and effect.

Class 1 Claims are unimpaired.

       Class 2 Claims – Secured Claims:

                                                27
        On the Effective Date, or as soon as reasonably practicable after receipt of the recoveries

from any claims of the estate, including without limitation, the Affirmative Claims, subject to

and in accordance with the Liquidating Trust, from and to the extent of Available Funds, each

Holder of an Allowed Class 2 Claim, to the extent of the value of such Holder’s collateral and in

accordance with the priorities under the Bankruptcy Code and applicable non-bankruptcy law,

shall receive in full, final and complete satisfaction, settlement, release and discharge of such

Claim, payment in full of the Allowed Class 2 Claim, or as otherwise agreed with the creditor.

Allowed Class 2 Claims shall be paid from Available Funds, subordinate and subject to approved

carve outs, reserves and/or operating funds10 for (i) the U.S. Trustee fees and (ii) the Liquidating

Trustee for fees and expenses (including any of his Professionals or the Debtor’s employees as

set forth herein) in connection with the Liquidating Trust. Class 2 Claims are impaired.

        Class 3 Claims – Priority Claims:

        On the Effective Date, or as soon as reasonably practicable after receipt of the recoveries

from any claims of the estate, including without limitation, the Affirmative Claims, subject to

and in accordance with the Liquidating Trust, from and to the extent of Available Funds, each

Holder of an Allowed Class 3 Claim, and in accordance with the priorities under the Bankruptcy

Code, shall receive in full, final and complete satisfaction, settlement, release and discharge of

such Claim, payment in full of the Allowed Class 3 Claim. Allowed Class 3 Claims shall be paid

from Available Funds, subordinate and subject to approved carve outs, reserves and/or operating

funds for (i) the U.S. Trustee fees and (ii) the Liquidating Trustee for fees and expenses




10
  Operating funds shall be used in accordance with one or more cash collateral Orders approved by the Bankruptcy
Court, or as otherwise agreed and extended in writing among the Secured Parties, in accordance with one or more
approved Budgets without the necessity of further Bankruptcy Court Order.

                                                      28
(including any of his Professionals or the Debtor’s employees as set forth herein) in connection

with the Liquidating Trust, and after payment in full of allowed Administrative Expense Claims,

and Allowed Claims in Class 2, except as otherwise agreed with the holder of such Claims.

Class 3 Claims are impaired.

       Class 4 Claims – General Unsecured Claims:

       As soon as reasonably practicable after receipt from the recoveries from any claims of the

estate, including without limitation, the Affirmative Claims, and after the date upon which all

objections to Class 4 General Unsecured Claims have been resolved or adjudicated by the

Bankruptcy Court, subject to and in accordance with the Liquidating Trust, from and to the

extent of Available Funds, each Holder of an Allowed Class 4 Claim shall receive, in full, final

and complete satisfaction, settlement, release, and discharge of such Claim, its Pro Rata Share of

Available Funds, subordinate and subject to approved carve outs, reserves and/or operating funds

(see footnote 2) for (i) the U.S. Trustee fees and (ii) the Liquidating Trustee for fees and

expenses (including any of his Professionals or the Debtor’s employees as set forth herein) in

connection with the Liquidating Trust, and after payment in full of allowed Administrative

Expense Claims, Allowed Claims in Class 2, Allowed Priority Tax Claims and Allowed Claims

in Class 3, except as otherwise agreed with the holder of such Claims. Class 4 Claims are

impaired.

       Class 5 – Interests: Class 5 Interests consist of the shares of the Debtor held by Kenneth

A. Durr, Robert Durr, Jr., Frank Heidinger and Robert Durr, Sr. The foregoing shareholders

shall not retain the Class 5 Interests under the Plan. Class 5 Interests will only receive Pro Rata

Distributions under the Plan and/or the Liquidating Trust, in the event that all senior classes of

Allowed Claims have been paid in full. In such event such Pro Rata Distributions shall be paid

                                                29
as soon as reasonably practicable after receipt from the recoveries from any claims of the estate,

including without limitation, the Affirmative Claims, subject to and in accordance with the

Liquidating Trust, from and to the extent of Available Funds. Class 5 Interests are impaired.

        The timing and amount of Distributions to be made under the Plan and the

Liquidating Trust cannot be known at this time, as such Distributions are contingent upon

the recoveries under the Affirmative Claims.

                                                        V

                                 IMPLEMENTATION OF THE PLAN

        Distributions to Allowed Claimants under the Plan will be funded from the Available

Funds, which predominantly include and consist of the recoveries from the Affirmative Claims.

The Liquidating Trustee selected by the Debtor is Kenneth A. Durr (“Durr”), the President of the

Debtor. The Liquidating Trustee will implement the Plan through the Liquidating Trust. 11 The

Debtor will continue with (a) its limited and wind down operations12; and (b) prosecution of the

Affirmative Claims, as well as any other claims13 if beneficial to the Debtor’s estate. As

reflected in the Second Stipulation and Order Amending and Modifying Cash Collateral

Stipulation and Final Order, the Debtor presently has funds in the aggregate sum of $2.1 million




11
   As set forth in the Plan and the Liquidating Trust, Durr and the Debtor’s employees shall (a) provide services
relating to the Liquidating Trust and the limited operations in connection therewith and support for the prosecution
of the Affirmative Claims, and (b) receive compensation therefor, in accordance with one or more cash collateral
Budgets approved by Bankruptcy Court Order and/or as agreed in writing by the Secured Parties.

12
  As stated hereinabove, on or after January 2020, Debtor anticipates seeking and achieving additional budgetary
cost savings over time, as warranted, based upon the circumstances of the case.


13
  The Debtor is examining and may pursue its affirmative claim against SofRock International, Inc. in an amount
that exceeds $1.379 million.
                                                        30
to continue its operations and claim litigation support into the significant future14. It is the

recoveries on the Affirmative Claims that form the crux of the Debtor’s Plan in order to make

and maximize distributions to the Debtor’s creditors.

                                                        VI

                                                FEASIBILITY

        The Plan formulated by the Debtor presents the best method for the highest level of

recovery on Claims. The continued prosecution of the Affirmative Claims, until disposition,

whether by adjudication or settlement, as spearheaded by Durr, will provide the highest return to

creditors.    Proper claim support by the limited, but vital, Debtor’s staff, as managed and

coordinated by Durr, will promote the most effective prosecution of the Affirmative Claims, and

therefore the ultimate monetary recoveries thereon.

        It is important for creditors and interested parties to note that the respective special

counsel representing the Debtor with respect to the PSEG Litigation and DEP claims are

employed under contingency fee agreements, and as such, counsel are incentivized to achieve

maximum recoveries under the circumstances and particular facts of each case. Further, such

contingency employment terms (as opposed to hourly attorney compensation retention

agreements) also demonstrate the strength of the merits of such litigation claims. Significantly,




14
    Other assets of the Debtor are nominal. As indicated herein, potential accounts receivable over and above the
Affirmative Claims approximate $260,000; 13 vehicles (owned outright and/or financed to own net of liens)
approximates $74,000; furniture and fixtures approximate $20,000; and equipment has liquidation value of
approximately $50,000.

   Moreover, with respect to potential preference claims of the Debtor’s estate, no viable claims exist which would
result in a return to creditors due to the defenses of the creditors, most especially, the fact that certain limited
payments made by the Debtor within the 90 day period prior to the Filing Date were paid to subcontractors,
suppliers and/or materialmen, and therefore were paid from construction trust funds, which were not property of the
estate. Therefore, the payments made fail the prima facie elements of section 547 of the Bankruptcy Code.

                                                        31
the substantial recovery achieved in connection with the Enexio Arbitration claim likewise

validates the Debtor’s remaining Affirmative Claims and the strength thereof.

       By virtue of this Plan being a liquidating Plan, which comports with the requirements for

distributions to be made in accordance with the absolute priority rule of the Bankruptcy Code,

distributions to creditors will be made by the Liquidating Trustee based upon Available Funds, in

accordance with the Liquidating Trust.

                                              VII

           CONDITIONS PRECEDENT TO CONFIRMATION OF THE PLAN
                        AND THE EFFECTIVE DATE

       In order for the Plan to be confirmed the following conditions must be fully satisfied or

waived:

              (a)     the Confirmation Order must be entered by the Bankruptcy Court and be a

Final Order, which such Order approves the Plan and the Liquidating Trust.

                                              VIII

                                           VOTING

       Under the Plan, creditors in Classes 2, 3, 4 and 5 are impaired and entitled to vote. To be

counted for voting purposes, ballots for the acceptance or rejection of the Plan must be received

by the deadline set by the Bankruptcy Court, at Debtor’s counsel’s office, LaMonica Herbst &

Maniscalco, LLP, 3305 Jerusalem Avenue, Wantagh, New York 11793, Attn: Adam P. Wofse,

Esq.




                                               32
                                               IX

                REQUIREMENT FOR CONFIRMATION OF THE PLAN

A.     Confirmation Hearing

       The Bankruptcy Code requires that the Bankruptcy Court, after notice, hold a hearing to

consider confirmation of the Plan. The confirmation hearing (the “Confirmation Hearing”) shall

be scheduled by the Bankruptcy Court to be held before the Honorable Stuart M. Bernstein, in

Courtroom 723, in the United States Bankruptcy Court, Southern District of New York, One

Bowling Green, New York, New York 10004-1408.              The Confirmation Hearing may be

adjourned from time to time by the Bankruptcy Court without further notice except for an

announcement made at the Confirmation Hearing.

B.     Objections to Confirmation

       The Bankruptcy Court will direct that objections, if any, to Confirmation of the Plan be in

writing, filed with the Bankruptcy Court with a courtesy copy to chambers of the Honorable

Stuart M. Bernstein, with proof of service, and that such objections be served on or before such

date as set forth in an additional notice or Order of the Bankruptcy Court. Objections must be

served upon (i) counsel to the Debtor, LaMonica Herbst & Maniscalco, LLP, 3305 Jerusalem

Avenue, Wantagh, New York, 11793, Attention: Adam P. Wofse, Esq.; and (ii) the Office of the

United States Trustee, U.S. Federal Office Building, 201 Varick Street, Suite 1006, New York,

New York 10014, Attention: Andrew D. Velez-Rivera, Esq. Objections to confirmation of the

Plan are governed by Bankruptcy Rule 9014.

C.     Acceptance of the Plan

       Acceptance of the Plan requires that each impaired Class of Claims accepts the Plan, with

certain exceptions discussed below. Thus, acceptance of the Plan is tested on a class by class


                                               33
basis. Classes of Claims that are not impaired under the Plan are deemed to have accepted the

Plan. Under the Plan, Classes 2, 3, 4 and 5 are impaired and as a result, Classes, 2, 3, 4 and 5 are

entitled to vote.

D.      Confirmation of Plan

        In order to confirm the Plan, the Bankruptcy Code requires that the Bankruptcy Court

make a series of determinations concerning the Plan, including: (i) that the Plan has classified

Claims in a permissible manner; (ii) that the contents of the Plan comply with the technical

requirements of the Bankruptcy Code; (iii) that the Plan has been proposed in good faith; and (iv)

that disclosures concerning the Plan have been made which are adequate and include information

concerning all payments made or promised in connection with the Plan and the Chapter 11 case.

The Debtor believes that all of these conditions have been or will be met.

E.      Cramdown

        Section 1129 establishes the requirements for confirmation of a Chapter 11 plan. The

requirements are numerous and differ depending on whether or not confirmation is consensual.

If consensual confirmation is sought because all impaired classes accepted the plan, Section

1129(a) governs.

        For non-consensual confirmation or “cramdown” under Section 1129(b), the Debtor must

meet all of the requirements contained in Section 1129(a), except paragraph (8) of Section

1129(a). In addition, the Debtor must show that the plan does not unfairly discriminate against

dissenting classes, and that the treatment of the dissenting classes is fair and equitable. In other

words, the Bankruptcy Court may confirm over the dissent of a class of unsecured claims only if

the members of the class are unimpaired, if they will receive under the plan property of a value

equal to the allowed amount of their unsecured claims, or if no class junior will share under the

                                                34
plan. That is, if the class is impaired, then they must be paid in full or, if paid less than in full,

then no class junior may receive anything under the plan.

       Although the Debtor seeks confirmation from its impaired classes by voting to accept the

Plan, in the event an impaired class votes to reject the Plan, the Debtor will seek to confirm the

Plan by utilizing the cram-down provision contained in §1129(b) of the Bankruptcy Code.

                                                  X

 EFFECT OF CONFIRMATION; DISCHARGE OF DEBTS; INJUNCTION; RELEASE

A.     Effect of Confirmation

       On the Confirmation Date, the terms of this Plan bind all holders of all Claims against the

Debtor, whether or not such holders accept this Plan.

B.     Discharge of Debts

       The rights afforded herein and the treatment of all Claims herein shall be in exchange for

a complete satisfaction, discharge and release of Claims of any of any nature whatsoever, against

the Debtor, the Debtor’s estate or any of its assets or properties. Except as otherwise provided

herein, on the Effective Date, all such Claims against the Debtor shall be satisfied, discharged

and released in full, and all persons or entities are precluded and enjoined from asserting against

the Debtor, the Reorganized Debtor, the Liquidating Trust and/or the Liquidating Trustee, their

successors, or their assets or property, any other or further Claims based upon any act, omission,

transaction or other activity of any kind or nature that occurred before the Confirmation Date.

C.     Injunction

       Effective on the Confirmation Date, all Persons who have held, hold, or may hold Claims

against the Debtor or its assets are enjoined from taking any of the following actions against or

affecting the Debtor or the assets of the Debtor with respect to such Claims (other than actions


                                                 35
brought to enforce any rights or obligations under the Plan or appeals, if any, from the

Confirmation Order): (i) commencing, conducting or continuing in any manner, directly or

indirectly, any suit, action or other proceeding of any kind against the Debtor or the assets of the

Debtor or any direct or indirect successor in interest to the Debtor, including without limitation

the Liquidating Trust and the Liquidating Trustee, or any assets of any such transferee or

successor; (ii) enforcing, levying, attaching, collecting or otherwise recovering by any manner or

means whether directly or indirectly any judgment, award, decree or order against the Debtor or

its assets or any direct or indirect successor in interest to the Debtor, or any assets of such

transferee or successor; (iii) creating, perfecting or otherwise enforcing in any manner, directly

or indirectly, any encumbrance of any kind against the Debtor or the assets of the Debtor or its

assets or any direct or indirect successor in interest to the Debtor, or any assets of any such

transferee or successor other than as contemplated by the Plan; (iv) asserting any set-off, right of

subrogation or recoupment of any kind directly or indirectly against any obligation due the

Debtor or its assets or any direct or indirect transferee of any assets of, or successor in interest to,

the Debtor; and (v) proceeding in any manner in any place whatsoever that does not conform to

or comply with the provisions of the Plan.

D.      Release

        As of the Effective Date, to the extent authorized by section 1141 of the Bankruptcy

Code, the Debtor is released from all Claims, demands, actions, claims for relief, causes of

actions, suits, debts, covenants, agreements and demands of any nature whatsoever, in law and in

equity, that any creditor had, or now has, or may hereafter have against each of the Debtor

arising prior to the Effective Date.



                                                  36
         Except as otherwise provided herein and in section 1141 of the Bankruptcy Code, all

Persons shall be precluded and enjoined from asserting against the Debtor, its assets or

properties, or against any property that is distributed, or is to be distributed under the Plan, any

other or further Claim upon any acts or omissions, transactions or other activity of any kind or

nature that occurred prior to the Effective Date.

E.       Exculpation

         The Exculpated Parties15 and their property and professionals who provided services to

the Estate during this Chapter 11 Case, and all direct or indirect predecessors-in-interest to any of

the foregoing Persons, will not have or incur any liability to any Person for any act taken or

omission occurring on or after the Filing Date in connection with or related to the Estate,

including but not limited to the (i) the commencement and administration of the Chapter 11

Case, (ii) the operation of the Debtor during the pendency of the Chapter 11 Case, (iii)

formulation, preparation, dissemination, implemention, confirmation, consummation or

administration of (a.) the Plan (including soliciting acceptances or rejections thereof); (b.) the

Disclosure Statement or any contract, instrument, release or other agreement or document

entered into or any action taken or omitted to be taken during the administration of the Chapter

11 Case or in connection with the Plan; or (c.) any Distributions made pursuant to the Plan and

the Liquidating Trust. Exculpated Parties shall include the Liquidating Trustee, the Liquidating

Trustee Professionals and employees of the Debtor which perform duties on behalf of the

Liquidating Trustee (each in his/their capacity and role as Liquidating Trustee and/or on behalf




15
   “Exculpated Parties” means the Debtor and any current or former agent, representative, attorney, accountant,
financial advisor, other professional or employee, officer or director of the Debtor, but only if and to the extent, in
each case, such party served in such capacity on or after the Filing Date, and only in such capacity.
                                                           37
of the Liquidating Trustee and the Liquidating Trust), including without limitation, in connection

with services rendered regarding any assets, claims and/or cause of action, including without

limitation the Affirmative Claims, relating to the Trust and the recovery and distribution of the

Available Funds. Nothing in this section shall (i) be construed as a release of such person’s

fraud, gross negligence, malpractice or willful misconduct with respect to the matters set forth in

this section, or (ii) limit the liability of the Debtor’s professionals to their respective clients

pursuant to DR 6-102 of the Code of Professional Responsibility.

                                                XI

             ALTERNATIVES TO THE PLAN AND OTHER CONSIDERATIONS

A.     Alternatives to the Plan

       The Debtor believes that the Plan provides creditors with the earliest and greatest

possible value that can be realized on their respective Claims. The principal alternatives to

confirmation of the Plan are: (i) dismissal of the case, or (ii) conversion of the case to one under

Chapter 7 of the Bankruptcy Code.

       (i)     Dismissal

       A dismissal of this case would lead to the immediate cessation of (a) all work on the

Debtor’s remaining ongoing project, and (b) the orderly wind down of the Debtor’s operations.

The Debtor’s employees, who are diligently working alongside special counsel for the labor and

fact intensive prosecution of the PSEG Litigation and the DEP claims, would likely terminate

their employment immediately. A multitude of chaotic and expensive adverse creditor actions,

including lawsuits, would ensue. In the event the Debtor’s business ceased, the Debtor would

likewise have difficulty continuing to judiciously prosecute the Affirmative Claims, which would

therefore likely result in unfavorable dispositions of the Affirmative Claims. Essentially, a

                                                38
dismissal of the case will result in the Debtor achieving drastically reduced recoveries

concerning the Affirmative Claims. As such, only a portion of the secured debt in this case

would receive a distribution, in the order of priority under the Bankruptcy Code and applicable

law, and thus, one or more secured creditors would be undersecured, with all junior claims in the

case receiving no distribution whatsoever.

       (ii)    Conversion to Chapter 7

       The Debtor submits that a conversion to Chapter 7 would not be in the best interests of

creditors. As described in Section XI (B) below (“Best Interests of Unsecured Creditors”),

liquidation of the Debtor’s assets under Chapter 7 of the Bankruptcy Code would not generate a

greater distribution to creditors than proposed under the Plan.          Under Chapter 7 of the

Bankruptcy Code, the appointment of a trustee without the historical experience or knowledge of

the Debtor’s business and critical claim support as contributed by the Debtor’s employees,

especially relating to the Affirmative Claims, would likely result in a greatly diminished

recovery to creditors.   Specifically, a Chapter 7 Trustee would likely settle the remaining

Affirmative Claims at substantially reduced rates, because of the time, effort and resources of the

estate which would have to be utilized and expended over a protracted period to reach a

disposition of the Affirmative Claims. Further, the secured creditors would be compelled to

grant the Trustee and his professionals a carve out from their liens in order for the Trustee to

prosecute the Affirmative Claims. Moreover, a conversion of the case to Chapter 7 is not

sensible in that the Debtor is already liquidating in an effective and orderly manner, and has been

winding down over an extended period of time. Further, the additional level of administrative

costs incurred by a Chapter 7 Trustee and its attorneys and accountants would be substantial, and

would therefore further eradicate the ability of creditors to receive payments on their claims.

                                                39
        Similar to the dismissal analysis above, the only creditors that might benefit from

conversion would be one or more secured creditors—likely Zurich on its priming lien and the

Secured Banks on only a portion of their secured claims (thus undersecured), but not reaching

more junior secured (thus essentially unsecured) or general unsecured creditors. Whereas, under

the Plan, more classes of creditors receive a distribution and in higher amounts than would be

possible in Chapter 7.

        Therefore, the Debtor believes that confirmation of the Plan is preferable to the

alternatives described above because the Plan maximizes the funds available for distribution to

creditors.

B.      Best Interests of Unsecured Creditors

        Notwithstanding acceptance of the Plan by Classes of Claims, in order to confirm the

Plan, the Bankruptcy Court must independently determine that the Plan is in the best interests of

all Classes of Claims. The “best interests” test requires that the Bankruptcy Court find that the

Plan provides to each member of each impaired Class of Claims a recovery which has a present

value at least equal to the present value of the distribution which each such creditor would

receive from the Debtor if its assets were instead distributed by a Trustee under Chapter 7 of the

Bankruptcy Code. The Debtor believes that the Plan satisfies the “Best Interests Test” with

respect to all Classes of Claims since, the creditors, in order of priority, will receive payments

under the Plan whereby more classes of creditors would receive recoveries, and of those

receiving recoveries, the most junior creditors would receive higher recoveries than they

otherwise would under a Chapter 7 liquidation.

        The cost of converting the case to one under Chapter 7 would include the fees of a

trustee, as well as those of the Chapter 7 Trustee’s counsel and other professionals that may be

                                                 40
retained by the Chapter 7 Trustee, and unpaid expenses incurred by the Debtor during the

Chapter 11 case (such as fees for attorneys and accountants). Assuming a carve out was even

obtained by a Chapter 7 Trustee, these claims, and such other claims as might arise in the

liquidation or result from the Debtor’s Chapter 11 case, would be paid from the Debtor’s assets

before its assets would be available to pay all classes of claims, which each higher class would

have to be paid in full before even reaching unsecured claims. As stated above, a Chapter 7

Trustee without the historical or technical knowledge and resources that are critical to the

prosecution of the Affirmative Claims typically would settle such claims at drastically reduced

levels.

          Whereas, it is by virtue of the prudent and proper support and prosecution of the

Affirmative Claims that will result in the highest level of recoveries for the benefit of all

creditors.

     THE DEBTOR BELIEVES THAT THE PLAN PROVIDES THE GREATEST POSSIBLE

RECOVERY ON ACCOUNT OF CLAIMS AND THAT CONFIRMATION OF THE PLAN IS

                          IN THE BEST INTERESTS OF CREDITORS

C.        Liquidation Analysis

          The Debtor believes that if the case was converted to Chapter 7, unsecured creditors

would receive no distribution at all, as a liquidation of the de minimis hard assets of the Debtor

and likely vastly reduced settlements achieved in connection with the Affirmative Claims would

result in only some secured creditors being paid in full, with the next junior secured creditor

receiving only a distribution on a portion of its claim. At such a reduced level of recovery, all

junior creditors would receive no distribution whatsoever. Confirmation of the Debtor’s Plan

will provide the greatest return to more creditors and also avoid the additional layer of Chapter 7

                                                41
Administrative Claims that must be paid if the case were converted to Chapter 7. Furthermore,

the Secured Parties have been actively involved in this case and the Debtor frequently confers

with such creditors in an attempt to preserve and maximize the Debtor’s assets and distributions

thereof for all concerned.

       The Debtor believes that confirmation of the Plan is preferable to the alternatives

described above because the Plan maximizes the value of property available for distribution to

most Classes of Claims. Accordingly, the Debtor submits that confirmation of the Plan, rather

than the alternatives described above, is in the best interests of creditors.

                                                 XII

                             RECOMMENDATION OF THE DEBTOR

       The Plan and this Disclosure Statement were drafted and submitted by the Debtor. As

such, the Debtor strongly supports this Plan and believes that Confirmation of the Plan provides

the Creditors with the best possible recovery in the shortest possible time.

                                                 XIII

                                ADDITIONAL INFORMATION

       Requests for information and additional copies of this Disclosure Statement, the Plan, and

any other materials or questions relating to the Plan and this Disclosure Statement should be

directed to Debtor’s counsel, LaMonica Herbst & Maniscalco, LLP, 3305 Jerusalem Avenue,

Wantagh, New York 11793, Attention: Adam P. Wofse, Esq., at (516) 826-6500 during regular

business hours.




                                                  42
                                               XIV

                                    TAX CONSEQUENCES

       The Debtor is not aware of any tax consequences which may result from the confirmation

of the Plan. Creditors should consult with their own tax advisor concerning any such tax related

implications. Creditors should consult with their tax advisor concerning (a) any deductions

which may be applicable to them as bad debt deductions, or (b) income tax implications based

upon forgiveness of debt, if applicable, based upon the provisions of the Debtor’s Plan.

       Pursuant to IRS Circular 230 Notice: To ensure compliance with IRS Circular 230,

holders of Claims are hereby notified that (a) any discussion of U.S. federal tax issues contained

or referred to in this Disclosure Statement is not intended or written to be used, and cannot be

used, by holders of Claims for the purpose of avoiding penalties that may be imposed on them

under the Tax Code; (b) such discussion is written in connection with the promotion or

marketing by the Debtor of the transactions or matters addressed herein; and (c) holders of

Claims should seek advice based upon their particular circumstances from an independent tax

advisor.

                                                XV

                                         CONCLUSION

       The Debtor believes the Plan is in the best interests of all Creditors.




                                                 43
Dated: September 12, 2019
                                  LaMonica Herbst & Maniscalco, LLP
                                  Counsel to the Debtor

                            By:   /s/ Adam P. Wofse
                                  Adam P. Wofse, Esq.
                                  Gary F. Herbst, Esq.
                                  3305 Jerusalem Avenue, Suite 201
                                  Wantagh, New York 11793
                                  (516) 826-6500

Dated: September 12, 2019

                                  Debtor

                            By:   /s/ Kenneth A. Durr
                                  Kenneth A. Durr, President




                                           44
